—Writ of habeas corpus in the nature of an application to readmit Fabian Mayorga to bail upon Queens County Indictment No. 423-97.
Adjudged that the writ is sustained, without costs or disbursements, to the extent of reinstating the bail previously set and posted on Queens County Indictment No. 423-97 under the same conditions as were in existence at the time that Fabian Mayorga was remanded on November 25, 1997.
The District Attorney of Queens County, has failed to appear on the application. Ritter, J. P., Sullivan, Goldstein and Lerner, JJ., concur.